Citation Nr: 1760476	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral flat feet disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board previously remanded this matter in June 2014 and April 2017.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is of record.

The Board finds there has been substantial compliance with its April 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)


FINDING OF FACT

The Veteran's bilateral feet disability pre-existed military service and did not chronically worsen therein.


CONCLUSION OF LAW

The Veteran's pre-existing pes planus was not aggravated during active military service.  38 C.F.R. §38 U.S.C.A. §§ 1110, 1153, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.	Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence demonstrates that the injury or disease was not aggravated by such service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304 (b) (2017).

The Veteran contends that his pre-existing bilateral flat feet disability was aggravated by his active duty service. 

On the Veteran's entrance examination in July 1968, bilateral flat feet was diagnosed.  Within a few weeks in August 1978 he was seen for swollen feet and had extreme pain on palpation.  The diagnosis was flat feet and he was referred to the foot clinic where in September 1968 mild pronation was noted and orthotic heels were prescribed.  It appears that the only other treatment which might be related to flat feet in service was in August 1969, when the Veteran was treated for a sprained right ankle.  However, on service discharge examination in August 1970, the Veteran's feet were reported to be normal.  Because the July 1968 entrance examination documents bilateral flat feet, the Board finds that flat feet existed prior to acceptance and enrollment for active military service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304.  Thus, the presumption of sound condition does not apply in this case.  38 U.S.C. § 1111.  The Board will, therefore, consider whether service connection is warranted on the basis of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder").

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (a) (2017).  It is the veteran who bears the burden of establishing aggravation under 38 U.S.C. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, 370 F.3d at 1096; Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches").  Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence demonstrating that any increase in disability was due to the natural progress of the disease, which burden is on the government.  See Wagner, 370 F.3d at 1096; Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306 (b). 

In April 2005, the Veteran was afforded a VA examination for his flat feet.  He stated that he was treated for flat feet by a private physician in 1971.  The examiner did not opine as to whether the Veteran's pre-existing flat feet disability was aggravated by service.

In August 2010, the Veteran's coworker, R.W., submitted a statement regarding his claim.  He described how he had worked with the Veteran off and on for 37 years, and that the Veteran had problems since he knew him.  

Also in August 2010, the Veteran's brother, L.P., stated that he remembered the Veteran having problems with his feet since 1968 since he got out of boot camp.  He stated that he watched the Veteran over the years limping and complaining about his feet.

In an undated statement from the Veteran's other brother, W.P stated that it was while the Veteran was in service that he started having problems with his feet.  W.P. stated that this problem got progressively worse over the years.

In an August 2011 statement submitted by the Veteran, the Veteran stated that after two weeks in boot camp in August 1968, he reported to sick bay with painfully swollen feet from marching and running.  For two years, the Veteran felt he was misdiagnosed.  From 1970 to 1980, the Veteran stated that he worked off and on, and the pain caused him bad headaches for which he was hospitalized in 1976.  He reported extreme pain in 2005, where he was told he had plantar fascia.  The Veteran attended physical therapy, received corrective shoe inserts, pain cream, pain pills, x-rays, MRI, and a shot between his toes on his right foot.  The Veteran said that none of this helped him.  He said regardless of these treatments, his foot had been in pain for the past 42 years.

In a June 2017 VA opinion, the examiner opined that the Veteran's bilateral flat feet condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated by beyond its natural progression by an in-service injury, event, or illness.  The examiner stated that based on review of the records, the Veteran had flat feet when he entered service and had severe symptoms a few weeks later from the training exercises.  The examiner noted that the Veteran had symptoms again in 1969.  On discharge in 1970, he was asymptomatic.  He had symptoms in his feet many years later after his discharge.  The examiner said that this was the natural course of his condition.  Ultimately, the examiner opined that the Veteran's flat foot condition was clearly and unmistakably not permanently aggravated beyond its natural progression.

In this case, the service treatments reflect that the Veteran sought treatment for swollen feet in August 1968.  An August 1970 separation examination reflects that the Veteran's feet were normal.  Following the Veteran's normal separation examination in August 1970, the next medical evidence of bilateral flat feet was not until the Veteran's VA examination in April 2005.  This was almost 35 years following release from active duty.  

The Veteran is certainly competent to report on the severity of symptoms such as pain in service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology").  Here, however, the relevant inquiry turns on whether there was a change in the underlying pathology of the pre-existing foot disability, "as distinguished from the mere recurrence of manifestations of the pre-service condition."  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (stating that "[e]vidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability.").  The Board finds that whether there was a change in the underlying pathology of the Veteran's pre-existing flat feet is a medical determination.  Because the Veteran is a lay person without the appropriate medical training and expertise, he is not competent to state that there was a change in the underlying pathology of his pre-existing pes planus condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

Upon a review of the evidence of record, the Board finds that there is no evidence demonstrating that the Veteran's pre-existing flat feet underwent an increase in severity chronically worsened (i.e., underwent a permanent increase in the underlying pathology beyond the natural progression) during his military service. Although the service treatment records document swollen foot in August 1968, the remainder of the service treatment records are silent as to any complaints of or treatment for bilateral flat feet.  Moreover, the August 1970 separation examination shows the feet to be normal.  To the extent that the Veteran experienced an exacerbation of pain during service on account of his military duties in August 1968, an intermittent or temporary flare-up during service of a pre-existing injury or disease does not constitute aggravation pursuant to 38 U.S.C. § 1153 unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  As noted above, the VA examiner found that the Veteran's flat foot condition was clearly and unmistakably not permanently aggravated beyond its natural progression.

The evidence of record does not show any complaints of or treatment for pes planus from August 1970 until April 2005, a period of 35 years.  Although the Veteran was asymptomatic at service entrance, the evidence of record reflects one complaint of swollen feet in the time frame between the Veteran's service entrance and April 2005.  This does not suggest a worsening in the underlying pathology of the Veteran's pes planus; it suggests temporary flare up of symptoms at one point during service.  

Without some objective evidence demonstrating a worsening of the underlying pathology of the Veteran's bilateral flat feet in service, the Board concludes that the evidence does not support a finding of aggravation.  Thus, because the Veteran's bilateral flat feet was noted to have pre-existed his active military service, and was not aggravated therein, the Board finds that the Veteran's claim for service connected aggravation of pre-existing bilateral flat feet must be denied.  See 38 C.F.R. §§ 3.303, 3.304, 3.306; see also Wagner, 370 F.3d 1089.


ORDER

Entitlement to service connection for bilateral flat feet disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


